                          Case 20-13005-CSS               Doc 136       Filed 12/31/20         Page 1 of 12




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


                                                                        )
             In re:                                                     )    Chapter 11
                                                                        )
             NORTHWEST HARDWOODS, INC., et al.,1                        )    Case No. 20-13005 (CSS)
                                                                        )
                                                          Debtors.      )    (Jointly Administered)
                                                                        )
                                                                        )    Re: Docket No. 109

                      CERTIFICATION OF COUNSEL REGARDING REVISED
                    PROPOSED ORDER, PURSUANT TO SECTION 327(a) OF THE
              BANKRUPTCY CODE, AUTHORIZING THE RETENTION AND EMPLOYMENT
              OF PRIME CLERK LLC AS ADMINISTRATIVE ADVISOR TO THE DEBTORS,
                           EFFECTIVE AS OF THE PETITION DATE

                            On December 16, 2020, Northwest Hardwoods, Inc. and its affiliated debtors and

         debtors in possession in the above-captioned cases (collectively, the “Debtors”) filed the Debtors’

         Applications for an Order, Pursuant to Section 327(a) of the Bankruptcy Code, Authorizing the

         Retention and Employment of Prime Clerk LLC as Administrative Advisor for the Debtors,

         Effective as of the Petition Date [Docket No. 109] (the “Application”), with the United States

         Bankruptcy Court for the District of Delaware (the “Court”). The deadline to file objections or

         respond to the Application was established as December 30, 2020 at 4:00 p.m. (ET) (the “Objection

         Deadline”).

                            Prior to the Objection Deadline, the Debtors received informal comments to the

         Application from the Office of the United States Trustee for the District of Delaware (the “U.S.

         Trustee”). No other informal responses or objections to the Application were received.



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27541781.2
                      Case 20-13005-CSS          Doc 136      Filed 12/31/20   Page 2 of 12




                        Following discussions with the U.S. Trustee, the Debtors have agreed to a revised

         form of order (the “Revised Proposed Order”), a copy of which is attached hereto as Exhibit A,

         which resolves the U.S. Trustee’s concerns. For the convenience of the Court and other interested

         parties, a blackline comparing the Revised Proposed Order against the form of order filed with the

         Application is attached hereto as Exhibit B.

                        WHEREFORE, as the Debtors did not receive any objections or responses other

         than those described herein, and the U.S. Trustee does not object to entry of the Revised Proposed

         Order, the Debtors respectfully request that the Court enter the Revised Proposed Order without

         further notice or hearing at the Court’s earliest convenience.

         Dated: December 31, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                  /s/ Jacob D. Morton
                                                 Sean M. Beach (4070)
                                                 Jacob D. Morton (6684)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253
                                                 Email: sbeach@ycst.com
                                                         jmorton@ycst.com

                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 David M. Feldman (admitted pro hac vice)
                                                 J. Eric Wise (admitted pro hac vice)
                                                 Matthew K. Kelsey (admitted pro hac vice)
                                                 Alan Moskowitz (admitted pro hac vice)
                                                 200 Park Avenue
                                                 New York, New York 10166
                                                 Tel:    (212) 351-4000
                                                 Fax:    (212) 351-4035
                                                 Email: dfeldman@gibsondunn.com
                                                         ewise@gibsondunn.com
                                                         mkelsey@gibsondunn.com
                                                         amoskowitz@gibsondunn.com

                                                 Proposed Counsel to the Debtors and Debtors in Possession

27541781.2

                                                          2
             Case 20-13005-CSS   Doc 136   Filed 12/31/20   Page 3 of 12




                                   EXHIBIT A

                                  Revised Order




27541781.2
                           Case 20-13005-CSS              Doc 136          Filed 12/31/20      Page 4 of 12




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                       )
             In re:                                                    )     Chapter 11
                                                                       )
             NORTHWEST HARDWOODS, INC., et al.,1                       )     Case No. 20-13005 (CSS)
                                                                       )
                                                Debtors.               )     Jointly Administered
                                                                       )
                                                                       )     Re: Docket No. 109

                   ORDER, PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE,
                       AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                  PRIME CLERK LLC AS ADMINISTRATIVE ADVISOR TO THE DEBTORS,
                               EFFECTIVE AS OF THE PETITION DATE

                      Upon the Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy

         Code, Authorizing the Retention and Employment of Prime Clerk LLC as Administrative Advisor

         to the Debtors, Effective as of the Petition Date (the “Application”) for an order (this “Order”)

         authorizing the retention and employment of Prime Clerk LLC (“Prime Clerk”) as their

         administrative advisor (“Administrative Advisor”), as more fully set forth in the Application; and

         this Court having reviewed the Application, the First Day Declaration, the Steele Declaration, the

         record of the hearing held to consider the relief requested in the Application; and this Court having

         found that it has jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware

         dated as of February 29, 2012; and this Court having found that venue of these cases and the

         Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

         found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and that this Court may



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27533496.2
                      Case 20-13005-CSS          Doc 136      Filed 12/31/20      Page 5 of 12




         enter a final order consistent with Article III of the United States Constitution; and it appearing

         that notice of the Application has been given as set forth in the Application and that such notice is

         adequate and no other or further notice need be given; and this Court having determined that the

         legal and factual basis set forth in the Application establishes just cause for the relief granted

         herein; and after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Application is approved as set forth in this Order.

                2.      In accordance with section 327(a) of the Bankruptcy Code the Debtors are

         authorized, but not directed, to retain Prime Clerk as Administrative Advisor, effective as of the

         Petition Date, under the terms of the Engagement Agreement, as modified by this Order, and Prime

         Clerk is authorized to perform the bankruptcy administration services described in the Application

         and set forth in the Engagement Agreement, as modified by this Order.

                3.      Prime Clerk is authorized to take such other action to comply with all duties set

         forth in the Application.

                4.      Prime Clerk shall apply to the Court for allowance of compensation and

         reimbursement of expenses solely with respect to the administrative services incurred after the

         Petition Date in accordance with sections 330 and 331 of the Bankruptcy Code, and the applicable

         provisions of the Bankruptcy Rules, the Local Rules, the U.S. Trustee Guidelines, and any orders

         entered in these cases regarding professional compensation and reimbursement of expenses.

                5.      The Debtors shall indemnify the Indemnified Parties (as defined in the Engagement

         Agreement) under the terms of the Engagement Agreement, as modified pursuant to this Order.

                6.      The Indemnified Parties shall not be entitled to indemnification, contribution or

         reimbursement pursuant to the Engagement Agreement for services other than the services

27533496.2
                                                          2
                      Case 20-13005-CSS          Doc 136      Filed 12/31/20     Page 6 of 12




         provided under the Engagement Agreement, unless such services and the indemnification,

         contribution, or reimbursement therefor are approved by the Court;

                7.      Notwithstanding anything to the contrary in the Engagement Agreement, the

         Debtors shall have no obligation to indemnify the Indemnified Parties, or provide contribution or

         reimbursement to the Indemnified Parties, for any claim or expense that is either: (i) judicially

         determined (the determination having become final) to have arisen from the Indemnified Parties’

         gross negligence, willful misconduct, or fraud; (ii) for a contractual dispute in which the Debtors

         allege the breach of the Indemnified Parties’ contractual obligations if the Court determines that

         indemnification, contribution, or reimbursement would not be permissible pursuant to In re United

         Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003), or (iii) settled prior to a judicial determination

         under (i) or (ii), but determined by this Court, after notice and a hearing, to be a claim or expense

         for which the Indemnified Parties should not receive indemnity, contribution, or reimbursement

         under the terms of the Engagement Agreement as modified by this Order;

                8.      If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in the

         Chapter 11 Cases (that order having become a final order no longer subject to appeal), or (ii) the

         entry of an order closing the Chapter 11 Cases, is the Indemnified Parties believe that they are

         entitled to the payment of any amounts by the Debtors on account of the Debtors’ indemnification,

         contribution and/or reimbursement obligations under the Engagement Agreement (as modified by

         this Order), including without limitation the advancement of defense costs, the Indemnified Parties

         must file an application therefor in this Court, and the Debtors may not pay any such amounts to

         the Indemnified Parties before the entry of an order by this Court approving the payment. This

         paragraph is intended only to specify the period of time under which the Court shall have

         jurisdiction over any request for fees and expenses by the Indemnified Parties for indemnification,

27533496.2
                                                          3
                        Case 20-13005-CSS         Doc 136      Filed 12/31/20     Page 7 of 12




         contribution, or reimbursement, and not a provision limiting the duration of the Debtors’ obligation

         to indemnify the Indemnified Parties. All parties in interest shall retain the right to object to any

         demand by the Indemnified Parties for indemnification, contribution, or reimbursement

                9.       The limitation of liability section in paragraph 10 of the Engagement Agreement is

         deemed to be of no force or effect with respect to the services to be provided pursuant to this Order.

                10.      In the event of any inconsistency between the Engagement Agreement, the

         Application and this Order, this Order shall govern.

                11.      Notice of the Application shall be deemed good and sufficient notice of such

         Application, and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are waived by

         such notice.

                12.      Notwithstanding any provision of the Bankruptcy Code to the contrary, this Order

         shall be immediately effective and enforceable upon its entry.

                13.      The Debtors and Prime Clerk are authorized to take all actions necessary to

         effectuate the relief granted pursuant to this Order in accordance with the Application.

                14.      Notwithstanding anything to the contrary in the Engagement Agreement, this Court

         retains exclusive jurisdiction with respect to all matters arising from or related to the

         implementation, interpretation, and enforcement of this Order, and the Debtors’ engagement of

         Prime Clerk in the Debtors’ chapter 11 cases.




27533496.2
                                                           4
             Case 20-13005-CSS   Doc 136   Filed 12/31/20   Page 8 of 12




                                   EXHIBIT B

                                    Blackline




27541781.2
                           Case 20-13005-CSS              Doc 136          Filed 12/31/20      Page 9 of 12




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                       )
             In re:                                                    )     Chapter 11
                                                                       )
             NORTHWEST HARDWOODS, INC., et al.,1                       )     Case No. 20-13005 (CSS)
                                                                       )
                                                Debtors.               )     Jointly Administered
                                                                       )
                                                                       )     Re: Docket No. 109

                   ORDER, PURSUANT TO SECTION 327(a) OF THE BANKRUPTCY CODE,
                       AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                  PRIME CLERK LLC AS ADMINISTRATIVE ADVISOR TO THE DEBTORS,
                               EFFECTIVE AS OF THE PETITION DATE

                      Upon the Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy

         Code, Authorizing the Retention and Employment of Prime Clerk LLC as Administrative Advisor

         to the Debtors, Effective as of the Petition Date (the “Application”) for an order (this “Order”)

         authorizing the retention and employment of Prime Clerk LLC (“Prime Clerk”) as their

         administrative advisor (“Administrative Advisor”), as more fully set forth in the Application; and

         this Court having reviewed the Application, the First Day Declaration, the Steele Declaration, the

         record of the hearing held to consider the relief requested in the Application; and this Court having

         found that it has jurisdiction over this matter pursuant to 28 U.S.C. §1334(b) and the Amended

         Standing Order of Reference from the United States District Court for the District of Delaware

         dated as of February 29, 2012; and this Court having found that venue of these cases and the

         Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

         found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and that this Court may



         1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
27533496.2
27533496.1
                      Case 20-13005-CSS         Doc 136       Filed 12/31/20      Page 10 of 12



         27533496.2
         enter a final order consistent with Article III of the United States Constitution; and it appearing

         that notice of the Application has been given as set forth in the Application and that such notice is

         adequate and no other or further notice need be given; and this Court having determined that the

         legal and factual basis set forth in the Application establishes just cause for the relief granted

         herein; and this Court having determined that the relief sought in the Application is in the best

         interests of the Debtors and their estates; and after due deliberation and sufficient cause appearing

         therefor,

                IT IS HEREBY ORDERED THAT:

                1.      The Application is approved as set forth in this Order.

                2.      In accordance with section 327(a) of the Bankruptcy Code the Debtors are

         authorized, but not directed, to retain Prime Clerk as Administrative Advisor, effective as of the

         Petition Date, under the terms of the Engagement Agreement, as modified by this Order, and Prime

         Clerk is authorized to perform the bankruptcy administration services described in the Application

         and set forth in the Engagement Agreement, as modified by this Order.

                3.      Prime Clerk is authorized to take such other action to comply with all duties set

         forth in the Application.

                4.      Prime Clerk shall apply to the Court for allowance of compensation and

         reimbursement of expenses solely with respect to the administrative services incurred after the

         Petition Date in accordance with sections 330 and 331 of the Bankruptcy Code, and the applicable

         provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the U.S. Trustee

         Guidelines, and any orders entered in these cases regarding professional compensation and

         reimbursement of expenses.




27533496.1
                                                          2
                      Case 20-13005-CSS         Doc 136       Filed 12/31/20     Page 11 of 12



         27533496.2
               5.       The Debtors shall indemnify the Indemnified Parties (as defined in the Engagement

         Agreement) under the terms of the Engagement Agreement, as modified pursuant to this Order.

                6.      The Indemnified Parties shall not be entitled to indemnification, contribution or

         reimbursement pursuant to the Engagement Agreement for services other than the services

         provided under the Engagement Agreement, unless such services and the indemnification,

         contribution, or reimbursement therefor are approved by the Court;

                7.      Notwithstanding anything to the contrary in the Engagement Agreement, the

         Debtors shall have no obligation to indemnify the Indemnified Parties, or provide contribution or

         reimbursement to the Indemnified Parties, for any claim or expense that is either: (i) judicially

         determined (the determination having become final) to have arisen from the Indemnified Parties’

         gross negligence, willful misconduct, or fraud; (ii) for a contractual dispute in which the Debtors

         allege the breach of the Indemnified Parties’ contractual obligations if the Court determines that

         indemnification, contribution, or reimbursement would not be permissible pursuant to In re United

         Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003), or (iii) settled prior to a judicial determination

         under (i) or (ii), but determined by this Court, after notice and a hearing, to be a claim or expense

         for which the Indemnified Parties should not receive indemnity, contribution, or reimbursement

         under the terms of the Engagement Agreement as modified by this Order;

                8.      If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in the

         Chapter 11 Cases (that order having become a final order no longer subject to appeal), or (ii) the

         entry of an order closing the Chapter 11 Cases, is the Indemnified Parties believe that they are

         entitled to the payment of any amounts by the Debtors on account of the Debtors’ indemnification,

         contribution and/or reimbursement obligations under the Engagement Agreement (as modified by

         this Order), including without limitation the advancement of defense costs, the Indemnified Parties

27533496.1
                                                          3
                        Case 20-13005-CSS        Doc 136       Filed 12/31/20    Page 12 of 12



         27533496.2
         must file an application therefor in this Court, and the Debtors may not pay any such amounts to

         the Indemnified Parties before the entry of an order by this Court approving the payment. This

         paragraph is intended only to specify the period of time under which the Court shall have

         jurisdiction over any request for fees and expenses by the Indemnified Parties for indemnification,

         contribution, or reimbursement, and not a provision limiting the duration of the Debtors’ obligation

         to indemnify the Indemnified Parties. All parties in interest shall retain the right to object to any

         demand by the Indemnified Parties for indemnification, contribution, or reimbursement

                9.       The limitation of liability section in paragraph 10 of the Engagement Agreement is

         deemed to be of no force or effect with respect to the services to be provided pursuant to this Order.

                10.      In the event of any inconsistency between the Engagement Agreement, the

         Application and this Order, this Order shall govern.

                11.      Notice of the Application shall be deemed good and sufficient notice of such

         Application, and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are waived by

         such notice.

                12.      Notwithstanding any provision of the Bankruptcy Code to the contrary, this Order

         shall be immediately effective and enforceable upon its entry.

                13.      The Debtors and Prime Clerk are authorized to take all actions necessary to

         effectuate the relief granted pursuant to this Order in accordance with the Application.

                14.      Notwithstanding anything to the contrary in the Engagement Agreement, this Court

         retains exclusive jurisdiction with respect to all matters arising from or related to the

         implementation, interpretation, and enforcement of this Order, and the Debtors’ engagement of

         Prime Clerk in the Debtors’ chapter 11 cases.




27533496.1
                                                           4
